 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 7
 8   MARY ANN HARGRAVE-                      ) CIVIL NO. 5:18-cv-01393
 9   ALOMAJA,                                )
         Plaintiff,                          )
10
                vs.                          ) JUDGMENT
11                                           )
12
     NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security,        )
13                                           )
14         Defendant.                        )
                                             )
15
                                             )
16                                           )
                                             )
17
                                             )
18
19         The Court hereby approves the parties’ Stipulation to Voluntary Remand
20   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
21
     (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
22
     HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
23
     action is remanded to the Commissioner of Social Security for further proceedings
24
     consistent with the Stipulation to Remand.
25
26   DATED: 04/04/2019                                       /s/
27                                         STEVE KIM
                                           UNITED STATES MAGISTRATE JUDGE
28
